Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
2. 	The Amendment to claims 1-7 and 9-13, filed on 12/27/2021 have been entered. 
3.	Claims 1-20, are pending
4.	Claim 7, is canceled.
5. 	Claims 14-20, are withdrawn. 
6. 	Accordingly, claims 1-7 and 9-13, have been examined. 


Examiner’s Response to Amendments/Remarks
35 USC § 103
7.	Applicant is of the opinion that the prior art Haimes et al., is silent with regard to at least "receiving a first chain-agnostic request encoded in a format that is interoperable between a plurality of blockchain protocols, the first chain-agnostic request comprising a first parameter indicating a first blockchain protocol of the plurality of blockchain protocols" and "receiving a second chain-agnostic request encoded in the format that is interoperable between the plurality of blockchain protocols, the second chain-agnostic request comprising a second parameter indicating a second blockchain 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 4, 6, 8-9 and 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al., (US 20190347658 A1) in view of Fernando et al., (EP 3561710 A1).

10.	With respect to claims 1 and 8, Haimes, teaches a computer-implemented method, and system comprising:
first chain-agnostic request encoded in a format that is interoperable between a plurality of blockchain protocols, the first chain-agnostic request comprising a first parameter indicating a first blockchain protocol of the plurality of blockchain protocols (¶¶ 0027-0030, 0158-0160). 
selecting a first chain adapter from a plurality of chain adapters that is compatible with the first chain-agnostic request based on the first parameter indicating the first blockchain protocol (¶¶ 0027-0030, 0158-0160).  
causing the first chain adapter to perform, based on the first chain-agnostic request, one or more operations to obtain access to first ledger data of a first blockchain network according to the first blockchain protocol (¶¶ 0027-0031).  
parsing the first ledger data to determine, based on the first blockchain protocol, first structured data (Fig. 4 step 402-410, ¶¶ 0029-0031, 0068-0069).  
	Haimes does not explicitly disclose
receiving a second chain-agnostic request encoded in the format that is interoperable between the plurality of blockchain protocols, the second chain- agnostic request comprising a second parameter indicating a second blockchain protocol of the plurality of blockchain protocols. 
selecting a second chain adapter from the plurality of chain adapters that is compatible with the second chain-agnostic request based on the second parameter indicating the second blockchain protocol.

 	parsing the second ledger data to determine, based on the second blockchain protocol, a second structured data.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repeat the first “receiving,” “selecting,” “causing,” and “parsing” taught by Haimes for a second time because the repetition of these steps with respect to a second request, second protocol, second adapter, second parameter, second ledger, and second blockchain network because there is no new or unexpected result achieved by performing those steps a second time with respect to a second set of data. Put another way, these repeated steps amount to a duplication of “parts” that, has no patentable significance unless a new and unexpected result is achieved. Here, the result is identical to the “first” iteration apart from labeling the components as being “second” rather than “first.” MPEP 2144.04.
	Furthermore, Haimes does not explicitly disclose
	storing the first/second structured data in a database. 
	and fulfilling the first chain-agnostic request based on successfully storing the first structured data.
	However, Fernando discloses

	and fulfilling the first chain-agnostic request based on successfully storing the first structured data (col 10 ¶¶ 0035 “Taxonomy server”, col 12 ¶¶ 0045, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time application was filed to incorporate blockchain transaction request of Haimes in view of Fernando, the motivation being to have a taxonomy server for storing data.

11.	With respect to claims 2 and 9, the combination of Haimes in view of Fernando, teaches the method and system of claim 1 above.
Furthermore, Haimes discloses wherein causing the first chain adapter to perform the one or more operations to obtain access to the first ledger data comprises causing the first chain adapter to submit a remote procedure call to a node of the blockchain network to obtain the first ledger data (Fig. 5 step 502-506, ¶¶ 0148-0151).

12.	With respect to claims 4 and 11, the combination of Haimes in view of Fernando, teaches the method and system of claim 1 above.
Furthermore, Haimes discloses parsing the first ledger data comprises:
	extracting at least a portion of the first ledger data (Fig. 4 step 412, ¶¶ 0150-0153).

	and constructing the first structured data based on the at least portion of the first ledger data and the mapping (Fig. 4 step 414, ¶¶ 0068-0073).

13.	With respect to claims 6 and 13, the combination of Haimes in view of Fernando, teaches the method and system of claim 1 above.
Furthermore, Fernando discloses wherein:
	the first structured data is stored in a first table of the database (Fig. 1 item 107 “data store”, col 3 ¶¶ 0008).
	and the method further comprises:
	generating, based on the first structured data stored in the first table, derived data in a second table of the database (Fig. 6a step 621 “Build catalogue”, col 10 ¶¶ 0035, col 11 ¶¶ 0040-0041).
	and storing at least a portion of the second table in a dictionary server (col 10 ¶¶ 0035 “Taxonomy sever”, col 12 ¶¶ 0045, 0047).

14.	Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al., (US 20190347658 A1) in view of Fernando et al., (EP 3561710 A1) and further in view of Conrad Barski, (US 20190065593 A1).
claims 3 and 10, the combination of Haimes in view of Fernando, teaches all the method and system of claim 2 above, but does not explicitly disclose wherein the first blockchain network is an Ethereum-based blockchain or Bitcoin-based blockchain.
However, Barski discloses
wherein the first blockchain network is an Ethereum-based blockchain or Bitcoin-based blockchain (¶¶ 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time application was filed to incorporate blockchain transaction request of Haimes, and the storage of Fernando, in view of Barski, the motivation being to use a Satoshi-like blockchains.

16.	With respect to claim 5, the combination of Haimes in view of Fernando, teaches all the method and system of claim 1 above, but does not explicitly disclose wherein the first chain-agnostic request is encoded as a GraphQL query.
	However, Barski discloses
wherein the first chain-agnostic request is encoded as a GraphQL query (¶¶ 0105).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
time application was filed to incorporate blockchain transaction request of Haimes and the storage of Fernando, in view of Barski, the motivation being to have a structured format for the request.


Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	The prior art made of record and not relied upon:
1)	(US 20210014320 A1) – Miljenko Opsenica, Methods and Apparatus for MULTI-PROVIDER virtual network services - relate to the provision of services by multiple providers in a virtual network. In particular methods and embodiments described herein allow for the collaboration between a plurality of service providers to provide multi-provider services. 
2)	(US 20190065593 A1) – Distributed Ledger Registry System – relate to keeping track of registration requirements for regulated industry participants, registry systems are typically employed.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571) 272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685